Case 18-17641-jkf     Doc 17     Filed 03/07/19 Entered 03/07/19 16:49:57      Desc Main
                                 Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Nicholas M. Martella                         CHAPTER 13
       Kiersten N. Martella
       aka Kiersten N Weber                         BKY. NO. 18-17641 JKF


                              Debtors


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

     Kindly enter my appearance on behalf of PENNSYLVANIA HOUSING FINANCE
 AGENCY and index same on the master mailing list.


                                                   Respectfully submitted,
                                               /s/ Kevin G. McDonald, Esq.
                                               Kevin G. McDonald, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
